DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Objections to Claims, filed 06/01/2022, with respect to objection of claim 11 have been fully considered and are persuasive, pursuant Applicant’s amendments.  The objection of claim 11 has been withdrawn. 
Applicant’s arguments, see Claim rejections – 35 U.S.C. § 112, filed 06/01/2022, with respect to rejection of claim 1 have been fully considered and are persuasive, pursuant Applicant’s amendments.  The rejection of claims 1-5 and 9-13 have been withdrawn. 
Applicant's arguments filed 06/01/2022 with respect to Claim rejections – 35 U.S.C. § 112 of claims 6-8 have been fully considered but they are not persuasive. Regarding rejection of claim 6, amendments with regards to indefinite limitation “line symmetric” do not add clarity to the limitation.  Regarding rejection of claim 7, amendments do not correct the lack of antecedent basis.  
Applicant’s arguments with respect to Claim rejections – 35 U.S.C. § 112 of claim 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding claim rejections under 35 U.S.C. § 103, Applicant asserts that the combination of Wakaoka and Lin do not teach a rectangular second pillar.  However, it is understood that a square is a rectangle and Lin (US 2016/0091259) discloses in para [0020] the connection body has a number of geometrical configurations including rectangular.  Lin further teaches where the connection body extends in the longitudinal direction of the rectangle longest in longitudinal direction (Lin Annotated Fig. 1, the connection body extends from the center in a longitudinal direction).  Therefore, the combination of Wakaoka and Lin teaches the limitation of a rectangular second pillar arranged so that a longitudinal direction thereof extends in the longitudinal direction of the rectangle longest in longitudinal direction.
Applicant also argues that the square shaped board 12 would decrease the efficiency of the vapor chamber itself in the combination of Wakaoka and Lin and that neither Masami, McLaughlin, Koichi, Dussinger, or Zhang remedy the deficiencies of Wakaoka and Lin.  As applicant states, the purpose of the second pillar is to prevent warpage (Applicant’s Specification para [0076]) caused by heating.  Lin’s connection body serves to support the main body and prevent the main body from deforming when heated (para [0002]).  Furthermore, the combination of Wakaoka, Lin, Masami and McLaughlin teach the dimensional requirements the Applicant requires (seen in previous 35 U.S.C. § 103 rejection of claim 2-4)  and therefore the combination of Wakaoka, Lin, Masami, and McLaughlin would be expected to have similar efficiency levels as the Applicant.
Priority
Examiner notes that Applicant cannot rely upon the certified copy of the foreign priority application to overcome any potential art rejection falling between the foreign filing date and the current effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3, 4, 7, 8 recites “rectangle longest in longitudinal direction”.  It is unclear if “longitudinal direction” is the same or different from “a longitudinal direction”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation has been interpreted as “longitudinal direction” is the same as “a longitudinal direction” and all “rectangle longest in longitudinal direction” will be interpreted as “rectangle longest in the longitudinal direction”. 
Remaining claims are rejected as being dependent on indefinite independent claim 1.
Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “line symmetric”.  It is unclear in where the line of symmetry is in relation to the second pillar. Is it along the longitudinal axis or the latitudinal axis? Since the metes and bounds cannot be determined, the claim is indefinite. For examination purposes, the claim will be interpreted as “line symmetric along the longitudinal axis with the second pillar”.
Claims 7-8 rejected insofar as they are dependent on claim 6 and therefore includes the same error.
Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the width direction of the rectangle longest in longitudinal direction”.  There is insufficient antecedent basis for this limitation in the claim.  It has been interpreted as “a width direction of the rectangle longest in the longitudinal direction”.  
Claim 8 is rejected insofar as it is dependent on claim 7 and therefore includes the same error(s).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728, previously cited) in view of Lin (US 2016/0091259, previously cited).
Regarding claim 1, Wakaoka teaches a vapor chamber (Fig. 14, vapor chamber 1g), comprising: 
a housing (Fig. 15, 4) including a first sheet (Fig. 15, first sheet 2) and a second sheet (Fig. 15, second sheet 3) opposing each other and having respective outer edges of the first sheet and the second sheet joined together (Fig. 15, first sheet 2 and second sheet 3 are joined together at the outer edges); an  
operation fluid enclosed in the housing (section “Seventh Embodiment” paragraph 3, discloses a working medium being present in embodiment 1g); 
a wick on an inner surface of the first sheet and/or an inner surface of the second sheet (Fig. 15, section “Seventh Embodiment” para 3, wick 6 on the inner surface of the second sheet, first mesh 7 and second mesh 8 is used as wick 6 in the narrow portion); 
a first pillar on the inner surface of the first sheet and/or the inner surface of the second sheet and that defines a cavity in the housing (Fig. 15,second pillar 10, section “Seventh Embodiment” paragraph 2,  “The housing 4 is supported in contact with the second sheet 3 in the embodiment shown in Fig. 16 or in contact with the second pillar 10 in the embodiment shown in Fig. 16 (b). Thereby, the internal space 5 of the narrow portion 17 is formed”); and 
a second pillar on the inner surface of the first sheet and/or the inner surface of the second sheet (Fig. 15, first pillar 9), 
wherein, in a profile of the vapor chamber in a plan view, the vapor chamber defines one or more rectangles (Annotated Fig. 14, the vapor chamber 1g has a plurality of rectangles).

    PNG
    media_image1.png
    493
    622
    media_image1.png
    Greyscale

Wakaoka Annotated Figure 14
Wakaoka’s embodiment 1g, does not specifically disclose a rectangular second pillar configured to prevent the housing from being warped when heated to join the first sheet and sheet together, and wherein the rectangular second pillar is located on an inner side of a rectangle longest in a longitudinal direction of the one or more rectangles and is arranged so that a longitudinal direction of the rectangular second pillar extends in the longitudinal direction of the rectangle longest in longitudinal direction at a position passing a center point of the rectangle longest in longitudinal direction. 
However Lin teaches a rectangular second pillar (Fig. 1, connection body 12, para [0024] connection body 12 serves to support the section of the main body 1 to avoid deformation of the body, para [0007] “The board-shaped connection body serves to prevent the main body from expanding and deforming when heated and prevent the main body from contracting and deforming when pressurized”, para [0020] the connection body has a number of geometrical configurations including rectangular) configured to prevent the housing from being warped when heated to join the first sheet and sheet together (see Fig. 1, connection body 12: in view that the structure corresponds that claimed Examiner notes that it is deemed capable of meeting the configuration), and wherein the rectangular second pillar is located on an inner side of one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle (Annotated Fig. 1, connection body 12 is located on the inner side of the rectangle longest in longitudinal direction, extends in longitudinal direction, and passes the center point of the longest rectangle).

    PNG
    media_image2.png
    530
    589
    media_image2.png
    Greyscale

Lin Annotated Figure 1
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wakaoka’s second pillar with a second pillar configured to prevent the housing from being warped when heated to join the first sheet and sheet together; and wherein the second pillar is located on an inner side the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle, so that the second pillar serves to support the section of the main body to avoid deformation of the main body when the main body is tightly attached to the heat source (para [0024]).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259), as applied to claim 1 above, in further view of Masami et al. (GB 2341230 hereafter Masami, previously cited) and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin, previously cited).
Regarding claim 2, Wakaoka in view of Lin, teaches the vapor chamber according to claim 1.
Wakaoka in view of Lin, does not teach wherein the first pillar has an area that is equal to or smaller than 0.05% of an area of the housing in plan view, and wherein the second pillar has an area that is 0.05% to 7.0% of the area of the housing in plan view.
However, Wakaoka in embodiment 1a, teaches a vapor chamber with dimensions where the Length and Width, seen in Fig. 1, can be set according to the application to be used at 5mm to 500mm (para [0021]),  McLaughlin teaches a first pillar having a width of width of 0.01-0.2 mm, a height of 0.01-0.5mm, and a pitch to an adjacent protrusion of at least 0.1mm (para [0065-0066]), and Masami teaches a second pillar (Fig. 1 heat transfer block 13, Fig. 4 heat transfer block 431) with dimensions 25mm in length and 25mm in width (page 14 line 4) and dimensions 10mm in length and 10mm in width (page 17 line 5).
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. , optimized heat dissipation (McLaughlin para [0037]) or greater structural integrity, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wakaoka in view of Lin’s vapor chamber dimensions to a length of 82mm and a width of 500mm, to get an total area of the vapor chamber at 32,000mm2 (the vapor chamber 1g is the same shape embodiment 1f [section “Embodiment 5” – “Seventh Embodiment”], and vapor chamber 1f is the same shape as embodiment 1e [section “Embodiment 5”-“Seventh Embodiment”], the area of the narrow portion 17 can be 90% or less of large portion 18, large portion 18 is each 11500mm2, and narrow portion 17 is 9000mm2, see Annotated Figure), to modify  the second pillar to 25mm width by 25mm length (second pillar area 625mm2 is less than 7% of vapor chamber area 32,000mm2, but greater than 0.5%), and to modify the first pillar to 0.2mm width and 0.2mm length (0.4mm2 is less than 0.05% of vapor chamber area 32,000mm2), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success , is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

    PNG
    media_image3.png
    344
    508
    media_image3.png
    Greyscale

Annotated Figure 
Regarding claim 3, Wakaoka as modified above, teaches wherein the second pillar has a length in the longitudinal direction of the rectangle longest in longitudinal direction that is 30% to 70% of a length of the rectangle longest in longitudinal direction (the longest rectangle length is 82mm, the longitudinal length of the second pillar is 25mm, which is 30% the length of the longest rectangle), and wherein the second pillar has a width in a width direction of the rectangle longest in longitudinal direction that is 5% to 10% of a width of the rectangle longest in longitudinal direction (the longest rectangle has a width of 250mm, the second pillar has a width of 25mm, which is 10% of the width of the longest rectangle).
Regarding claim 4, Wakaoka as modified above, teaches wherein the second pillar has a length in the longitudinal direction of the rectangle longest in longitudinal direction that is 30% to 70% of a length of the rectangle longest in longitudinal direction (the longest rectangle length is 82mm, the longitudinal length of the second pillar is 25mm, which is 30% the length of the longest rectangle), and wherein the second pillar has a width in a width direction of the rectangle longest in longitudinal direction that is 5% to 10% of a width of the rectangle longest in longitudinal direction (the longest rectangle has a width of 250mm, the second pillar has a width of 25mm, which is 10% of the width of the longest rectangle).
Regarding claim 5, Wakaoka as modified above, teaches wherein an entire area of all the first pillars is 1% to 20% of an area of the housing in plan view (Mclaughlin teaches the protrusions have to have a pitch of at least 0.1mm, a protrusion of 0.5mm in width would require .49mm2 of space at a minimum, the vapor chamber modified above can accommodate more than 65000 protrusions, 1500 protrusions would have an area of 375mm2, which is between 1% to 20% of the area of the housing in plan view).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259), as applied to claim 1 above, in further view of Koichi et al. (JP 2001339026 hereafter Koichi, previously cited) in further view of Dussinger et al. (US 2002/0050341 hereafter Dussinger, previously cited) in further view of Masami et al. (GB 2341230 hereafter Masami) and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin).
Regarding claim 6, Wakaoka in view of Lin, teaches the vapor chamber according to claim 1. 
Wakaoka in view of Lin, fail to teach an even number of third pillars arranged to be line symmetric with respect to the second pillar when the vapor chamber is viewed in the plan view and are not in contact with the second pillar, wherein each of the third pillars has an area that is 0.5% to 2.0% of the area of the housing in the plan view.
However, Koichi teaches an even number of third pillars (Annotated Fig. 3, even number of third pillars) arranged line symmetric with respect to the second pillar when the vapor chamber is viewed in plan view (Annotated Fig. 3, the third pillars symmetric with respect to the line of symmetry centered at the second pillar) and are not in contact with the second pillar (Annotated Fig. 3, the third pillars are not in contact with the second pillar).

    PNG
    media_image4.png
    263
    331
    media_image4.png
    Greyscale

Koichi Annotated Figure 3
Therefore, in view of Koichi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka’s in view of Lin, by adding a third pillar arranged substantially line symmetric with the second pillar when the vapor chamber is viewed in plan view and not in contact with the second pillar so that the bending of housing can be avoided, and the desired shape of the container is maintained (para [0022]).
Wakaoka in view of Koichi does not teach wherein each pillar has an area that is 0.5% to 2.0% of an area of the housing in plan view. 
However, Wakaoka in embodiment 1a, teaches a vapor chamber with dimensions where the Length and Width, seen in Fig. 1, can be set according to the application to be used at 5mm to 500mm (para [0021]),  McLaughlin teaches a pillar having a width of 0.01-0.2 mm, a height of 0.01-0.5mm, and a pitch to an adjacent protrusion of at least 0.1mm (para [0065-0066]), Dussinger teaches a pillar (Fig. 1, solid structure 18) with dimensions 0.8inches (20.3mm) by 0.8inches (para[0021)], and Masami teaches a pillar (Fig. 1 heat transfer block 13, Fig. 4 heat transfer block 431) with dimensions 25mm in length and 25mm in width (page 14 line 4) and dimensions 10mm in length and 10mm in width (page 17 line 5).
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. , optimized heat dissipation (McLaughlin para [0037]) or greater structural integrity, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wakaoka in view of Lin’s vapor chamber dimensions to a length of 82mm and a width of 500mm, to get an total area of the vapor chamber at 32,000mm2 (the vapor chamber 1g is the same shape embodiment 1f [section “Embodiment 5” – “Seventh Embodiment”], and vapor chamber 1f is the same shape as embodiment 1e [section “Embodiment 5” – “Seventh Embodiment”], the area of the narrow portion 17 can be 90% or less of large portion 18, large portion 18 is each 11500mm2, and narrow portion 17 is 9000mm2, see Annotated Fig for details), to modify  the third pillar to 25mm width by 8.6mm length (third pillar area is 215mm2 , vapor chamber area is 32,000mm2) which will result in the each of the third pillars having an area that is  0.5-2% of vapor chamber area, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 [Fed. Cir. 2004], see MPEP 2144.05), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Regarding claim 7, Wakaoka as modified above, teaches wherein each of the third pillars extend in the width direction of the rectangle longest in longitudinal direction (the third pillars were modified to a dimension of 20.3mm by 20.3mm, the third pillars extend in the width direction).
Regarding claim 8, Wakaoka as modified above teaches wherein each of the third pillars has a length in the width direction of the rectangle longest in longitudinal direction that is 10% to 20% of the width of the rectangle longest in longitudinal direction (third pillar width of 25mm is 10% to 20% of the width of the longest rectangle which is 250mm), and wherein each of the third pillars has a width in the longitudinal direction of the rectangle longest in longitudinal direction that is 2.5% to 10% of the length of the rectangle longest in longitudinal direction (third pillar length of 8.6mm is 2.5% to 10% of the length of the longest rectangle which is 86mm).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 019065728) in view of Lin (US 2016/0091259), as applied to claim 1 above, and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin).
Regarding claim 9, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka in view of Lin, does not teach comprising a third pillar located on an inner side of a second rectangle other than the rectangle longest in the longitudinal direction so as to extend in the longitudinal direction of the second rectangle at a position passing a center point of the second rectangle.
However, McLaughlin teaches a third pillar (Fig. 3, 310 rectangular protrusion) located on an inner side of a second rectangle other than the rectangle longest in the longitudinal direction (Annotated Fig. 3, located within the second rectangle) so as to extend in the longitudinal direction of the second rectangle (para [0045] “In certain examples, the width w of each protrusion is 0.01-1 mm, 0.01-0.5 mm, 0.02-0.2 mm, 0.05-0.15 mm, 0.05-0.1 mm, or 0.1 mm”, the length and width are variable and the protrusion may extend in any direction) at a position passing a center point of the second rectangle (para [0041-0045], the pitch and location of the protrusions are variable, and the pitch may pass a center point of the second rectangle).
Therefore, in view of McLaughlin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka in view of Lin, to comprise a third pillar located on an inner side of a second rectangle other than the rectangle longest in the longitudinal direction so as to extend in the longitudinal direction of the second rectangle at a position passing a center point of the second rectangle so that a certain heat dissipation characteristic may be achieved (McLaughlin para [0046], the variability of pitch, height, width, of the protrusions are based on an effort to achieve certain dissipation characteristics).
Regarding claim 10, Wakaoka as modified above, teaches wherein the third pillar is not in contact with the second pillar (McLaughlin para [0041], “protrusions may be offset from each other such that adjacent protrusion shapes are not located in the same rows as the neighboring column. Such that an arrangement of protrusions creates tortuous air flow channels”)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259), as applied to claim 1 above, and in further view of Dussinger et al. (US 2002/0050341 hereafter Dussinger).
Regarding claim 11, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka as modified above, does not specifically teach wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded.
However, Dussinger, teaches wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded (para [0014] contact plate 14 and cover plate 12 are soldered or brazed to form heat pipe).
Therefore, in view of Dussinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka in view of Lin with wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded to improve the vapor chamber of Wakaoka in view of Lin by providing sealing for the vapor chamber (see Dussinger paragraph [0014]).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259), as applied to claim 1 above, and in further view of Zhang et al. (WO 2019056506 hereafter Zhang, previously cited).
Regarding claim 13, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka in view of Lin, does not teach wherein at least part of the second pillar is hollow.
However, Zhang teaches wherein at least part of the second pillar is hollow (Fig. 4B, First support boss 212 is hollow; the support boss being hollow is consistent to Applicant’s disclosure of hollow in Fig. 3C).
Therefore, in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second pillar of Wakaoka in view of Lin, wherein at least a part of the second pillar is hollow so that the processing cost of can be saved (Paragraph “The above is a heat equalizing plate provided by specific implementation manner of the embodiment….”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763